DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of Group II (claims 2-4, 9-12, 15, 17, 18 and 26-30) in the reply filed on December 17, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant canceled claims 1, 4, 8, 11, 12, 14, 16, 20, 22-25 and 30.  Furthermore, applicant amended the withdrawn claims 5-7, 13, 19 and 21 to depend from instant claim 2.  Thus, the previously withdrawn claims 5-7, 13, 19 and 21 were examined together with the elected claims of Group II in this Office Action.  Applicant need to change the status identifier of the claims 5-7, 13, 19 and 21 (currently, the status identifier of those claims says “withdrawn”).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (including a 103 rejection on claim 13, which previously was a withdrawn claim but now is one of pending claims).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Claim Objections
Claim 3 is objected to because of the following informalities:  
(i) In Claim 3, line 2, applicant need to delete “and”.  
(ii) In Claim 3, lines 3-4, applicant need to change “witch hazel extract;” to --- from about 0.005 wt.% to about 0.15 wt.% of the witch hazel extract; ---.  
(iii) Applicant need to add --- based on the total weight of the personal care product --- between “comprising” and “:” so as to make it clear that the weight percentage values of each components are based on the total weight of the personal care product.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On line 2, applicant need to change “is” to --- has ---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  on line 3, applicant need to insert --- the --- in front of “cocoa butter” and “kokum butter”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: On line 2, applicant need to change “a” to --- the ---.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: On line 5, applicant need to change “the melted glycerides mixture” to --- the melted plant-based glycerides ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations "the vaginal lips" and “the opening to the vagina” in lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 5-7, 9, 10, 15, 17-19, 21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over “Mae by Damiva” (Product information sheet obtained from the website:https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=7f4a11c3-95bf-419b-8460-ea9d946fc724&type=display (obtained by Google text search)).
Mae by Damiva (“Damiva”) teaches (see the 1st and 2nd pages of the product sheet) a 100% natural vaginal suppository used for soothing relief of vaginal discomfort, dryness, itching, odor and pain.  Damiva lists (see the second page of the product sheet) ingredients for its suppository, which are kokum seed butter (instant plant-based glyceride), cocoa seed butter (instant plant-based glyceride), sucrose, witch hazel, calendula and invert sugar (there is no water or alcohol listed).  
Thus, Damiva teaches instant personal care product of claim 2, except for the amounts for the components.  However, determining an optimum range for the amount of each of the components so that the resulting composition would achieve the best result would be well within the scope of one ordinarily skilled in the art.  Damiva’s formulation contains instant plant-based glycerides (kokum seed butter and cocoa seed butter), instant sucrose and instant witch hazel extract, and Damiva teaches that its vaginal suppository is used for soothing relief of vaginal discomfort, dryness, itching, odor and pain.  It would have been obvious to one skilled in the art to use in Damiva each of the components (kokum seed butter, cocoa seed butter, sucrose and witch hazel extract (and calendula)) within a certain range with an aim that the resulting formulation achieves an optimum effect in relieving vaginal discomfort, dryness and/or pain, and those certain ranges for the amounts of those components (as optimized by one skilled in the art) would lie within instant ranges or at least overlap with instant ranges because Damiva’s formulation and instant formulation are being used for exactly the same purpose (i.e., to relieve the same symptoms as listed in present specification - see [0002], [0007], [0008], [0012], [0014] of US 2021/0128443 A1, which is the US-PGPUB of present application) and Damiva’s formulation is in the form of a vaginal suppository just as applicant’s invention.  Therefore, Damiva’s teaching renders obvious instant claims 2, 3, 5-7, 9, 10, 17 and 18 (with respect to instant claim 18, since Damiva’s product is in a form of a vaginal suppository, it would mean that the oC (which is normal body temperature of a human)).
With respect to instant claim 15, since Damiva’s formulation is water-free, the pH can be considered the pH obtained when the personal care product is applied to the skin (see [0026] of the US-PGPUB of present application).  Since the product is used in vaginal area, the pH should be around 3.5-5.5 (see [0050] of present application).  Such range overlaps with instant range of 3.5-4.5, thus rendering instant range prima faice obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima faice case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Damiva renders obvious instant claim 15.
With respect to instant claims 19 and 21, since Damiva teaches or renders obvious instant personal care product and since Damiva’s formulation is used for soothing relief of vaginal dryness, applying Damiva’s formulation to the dry vagina would naturally retain moisture in at least one of the vaginal lips, clitoris, vulval vestibule, urinary meatus, vestibular glands and the opening to the vagina as recited in claims 19 and 21.  Thus, Damiva renders obvious instant claims 19 and 21. 
With respect to instant claims 26-29, these claims are written in product-by-process claim languages.  Even though Damiva does not explicitly teach instant process as described in claims 26-29, since Damiva teaches instant personal care product (vaginal suppository) containing instant components, Damiva still teaches instant personal care product of claims 26-29. See MPEP 2113(I). Product-by-process claims are not limited to the manipulations of the recited steps, only the structure In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Thus, Damiva renders obvious instant claims 26-29.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over “Mae by Damiva” (Product information sheet obtained from the website:https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=7f4a11c3-95bf-419b-8460-ea9d946fc724&type=display (obtained by Google text search)) in view of Goodrich et al (US 2018/0148665 A1) or Garro et al (US 2005/0085653 A1).
Damiva does not explicitly teach that its cocoa seed butter and kokum seed butter (both of which teach instant plant-based glycerides) are deodorized .  However, deodorizing glyceride oil to remove volatile compounds that are responsible for strong odor is already well known in the art, as evidenced by Goodrich et al ([0095] and [0126]) or Garro et al ([0069]).  It would have been obvious to one skilled in the art to carry out deodorizing process on Damiva’s cocoa seed butter and kokum seed butter (glyceride oils) so as to remove volatile compounds responsible for strong odor.  Thus, Damiva in view of Goodrich or Garro renders obvious instant claim 13. 
Response to Arguments
With respect instant 103 rejection over “Mae by Damiva” (Product information sheet) (hereafter referred to as “Damiva’’), applicant argue that although Damiva recites In re Boesch cited by the Examiner, applicant point to In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), which states that “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Applicant argue that In re Boesch is cited as an example in which there is a suggestion for changing the range to achieve an end result and that there is no such suggestion in Damiva.  Applicant further argue that although it may be true that Damiva generally discloses a vaginal suppository containing some of the claimed ingredients, Damiva fails to disclose any amounts or ranges as claimed and that absent a starting point or range to optimize within, a prima facie case of obviousness based on routine optimization cannot be made.  However, even though the Examiner agrees with applicant’s argument as to In re Boesch, it is still the Examiner’s position that determining an optimum range for the amount of each of the components so that the resulting composition would achieve the best result would be well within the scope of one ordinarily skilled in the art.  Damiva’s formulation contains instant plant-based glycerides (kokum seed butter and cocoa seed butter), instant sucrose and instant witch hazel extract, and Damiva teaches that its vaginal suppository is used for soothing relief of vaginal discomfort, dryness, itching, odor and pain.  It would have been obvious to one skilled in the art to use in Damiva each of the components (kokum seed butter, cocoa seed butter, sucrose and witch hazel extract (and calendula)) within a certain range with an aim that the resulting formulation achieves an optimum effect in relieving because Damiva’s formulation and instant formulation are being used for exactly the same purpose (besides, Damiva’s formulation is in the form of a vaginal suppository just as applicant’s invention).
Applicant furthermore argue that even if one skilled in the art were able to derive the instantly claimed amounts of plant- based glycerides and sucrose from Damiva, the amount of witch hazel extract as recited in claim 2 is necessary to ensure the stability of the personal care products.  Pointing to Smith’s 132 declaration, applicant argue that the products disclosed to the FDA in marketing materials recited in Damiva contained 3.8 wt.% witch hazel extract, and were found to be unstable and decomposed as observed in a color change from the stable cream color to the dark brown color observed in Figure 1.  Applicant argue that by decreasing the amount of witch hazel from 3.8 wt.% to 0.026 wt.%, stability of the personal care product was achieved along with sustained vaginal health benefits, neither of which is taught or suggested in Damiva Applicant argue that one skilled in the art could not have predicted which component
was responsible for the product degradation, nor could one expect that decreasing the amount witch hazel extract by a factor of greater than 100 would result in a stable product that retains its vaginal health benefits.  However, Applicant’s such argument along with Smith’s 132 declaration was carefully considered but was not found to be persuasive due to the following reasons:  First of all, even though the first two suppositories shown in Figure 1 (of the declaration) do look darker compared to the bottom five suppositories, the first two suppositories are not contained within a package the criticality of the claimed range.  Also, although the declaration states (Paragraph 6) that by decreasing the amount of witch hazel from 3.8 wt.% to 0.026 wt.%, the personal care products retained their desired vaginal health benefits while simultaneously achieving sustained stability, there is no actual data or photographs shown in the declaration that support such assertion.  If applicant show experimental data that successfully shows criticality of the claimed range for the amount of the witch hazel extract with respect to the stability of instant personal care product, instant 103 rejection over Damiva would be overcome
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 18, 2022